Citation Nr: 1226204	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-01 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating for service-connected chronic obstructive pulmonary disorder (COPD), evaluated as 10 percent disabling from February 18, 1997 to January 14, 2011, and as 60 percent disabling from January 15, 2011.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from December 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted a claim for service connection for a respiratory disorder in February 1997.  He was granted service connection and awarded a 10 percent disability rating for COPD by way of the March 2009 rating decision.  The effective date of the grant of service connection and the 10 percent rating was from the date of the claim, February 18, 1997.  The Veteran perfected his appeal of a rating in excess of 10 percent in December 2009.  

The Veteran's disability rating was increased to 60 percent, effective from January 15, 2011, by way of a rating decision dated in February 2011.  The Veteran, through his attorney, disagreed with the effective date assigned for the 60 percent rating and also contended that the COPD disability warranted a rating in excess of 60 percent.

The Board notes that the RO issued a statement of the case (SOC) in regard to an earlier effective date in November 2011.  The issue of a rating in excess of 60 percent was addressed in a supplemental statement of the case (SSOC) that was also issued in November 2011.  The Veteran, through his attorney, perfected an appeal of the earlier effective date issue in December 2011.

As the current appeal emanates from the Veteran's disagreement with the initial rating of the 10 percent assigned following the grant of service connection for his COPD, the Board has characterized the claim for staged ratings.  "[O]n a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999), quoting AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Veteran's attorney has asserted that the Veteran is unemployable as a result of his service-connected disabilities.  The Veteran was issued a duty to assist letter in regard to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) in December 2011.  The Veteran's attorney submitted additional written argument, dated in May 2012, which acknowledged receipt of the claim form for a TDIU rating.  The letter further reported that the Veteran submitted a claim for the TDIU benefit in January 2012.  The January 2012 claim from the Veteran is not included in the claims file at this time.  However, in light of the representations made by the Veteran's attorney, as stated herein, there is no need to refer the issue to the RO at this time.

In an unrelated matter, the Veteran was granted service connection for tinnitus, and his noncompensable disability rating for service-connected bilateral hearing loss was continued in a rating decision dated in April 2002.  The Veteran submitted a notice of disagreement (NOD) with the rating action in June 2002.  The RO acknowledged the NOD by way of a letter to the Veteran dated in June 2002.  

The claims file does not contain any further action by the RO in regard to the two issues.  However, a review of the Veterans Appeals and Control Locator System (VACOLS) indicates that a SOC was issued to the Veteran in June 2003.  In addition, a separate VACOLS entry indicates that the issues were considered closed when the Veteran had not perfected an appeal by August 31, 2003. 

It appears that, because the prior issue of entitlement to service connection for COPD had resulted in two appeals to the United States Court of Appeals for Veterans Claims (Court), a temporary file was maintained on other issues at the RO.  It also appears that the material in the temporary file has not been associated with the claims file.  This is relevant as the Veteran submitted a statement that was received at the RO in June 2010 wherein he claimed that his tinnitus and hearing loss had gotten worse.  

The June 2010 submission from the Veteran is construed as a new claim for increased ratings for his service-connected disabilities of tinnitus and hearing loss.  There is no indication in the claims file of recognition of this new claim.  Accordingly, the issues of increased ratings for tinnitus and hearing loss, based on the Veteran's submission of June 2010, are referred to the RO for such further development as may be necessary.

The appeal is REMANDED to the Department of VA RO.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Veteran submitted a claim for service connection for a respiratory disorder in February 1997.  His claim was initially denied in July 1997 and he appealed.  The case continued to be developed, to include two decisions by the Board that were appealed to the Court where they were vacated by the Court's granting of joint motions.  The last such return from the Court resulted in a Board remand to the RO in October 2008.

The Veteran was afforded a VA examination in February 2009.  Based on the results of that examination, and other evidence of record, the Veteran was granted service connection for COPD in March 2009.

The Veteran disagreed with the initial disability rating in June 2009.  As such, VA must consider the appropriate disability rating from the date of service connection in this case - February 18, 1997.  See Fenderson, AB, supra.  Because VA must determine the appropriate disability rating for the entire pendency of the claim, evidence for the same period is important.

In that regard, VA treatment records were originally obtained for the period from February 1996 to September 2001.  The Veteran was hospitalized in May 2001 for medical treatment unrelated to the issue on appeal.  However, he was seen for a respiratory consult on May 31, 2001.  The entry noted the results of a prior VA examination in June 1997 to include a pulmonary function test (PFT).  The results of the June 1997 PFT were included in the consultation.  The entry noted that "pfts" were to be repeated.  However, there is no indication in the claims file that any additional testing was done at that time.

The Veteran was also afforded a VA examination with regard to his service connection claim in January 2003.  The examiner diagnosed COPD and provided a negative opinion in regard to a relationship between the COPD and the Veteran's military service.  The examiner also noted that a PFT and chest X-rays were to be obtained.  No results of a PFT or chest X-rays from that time are of record.

The Board did not address the missing PFT and chest X-ray results in its decision of June 2003.  The test results were not needed at that time as the question was whether the then diagnosed COPD was related to the Veteran's military service.  However, such test results are of import in evaluating the level of disability for the Veteran's now service-connected respiratory disability at that time.

Accordingly, on remand, a search for outstanding VA records for the duration of this appeal must be made.  Any such records must be associated with the Veteran's physical claims file or his Virtual VA file.  Of particular importance are any PFTs conducted, to include any completed in 2001 and 2003.

In addition, the Board notes that the RO previously initiated a query to the Social Security Administration (SSA) for records associated with the Veteran's claim for SSA benefits.  Those records, which were previously associated with the Veteran's VA claims folder, show that a favorable SSA decision was made for the Veteran in December 1995 and that he was determined to be disabled, primarily from a back-related disability, from September 1992.  It is not clear from the latest actions by the RO whether there has been a change in the Veteran's SSA disability status or whether he has had updated evaluations.  In any event, any SSA records obtained, or any response in regard to the records, must be included in the claims file.  

Finally, in the attorney's submission of May 2002, she asserted that the Veteran's service-connected COPD disability had worsened since his last examination.  He reportedly had oxygen deprivation and more "breathing episodes."  In light of the assertions regarding the worsening of the Veteran's service-connected COPD, he should be afforded a current VA examination to assess the status of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate the contents of any temporary file with the Veteran's claims file.

2.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim from February 1997 to the present.  The RO should attempt to obtain and associate with the claims file any medical records identified by the Veteran that are not already of record.  

Regardless of whether the Veteran responds to the request, the RO must ensure that outstanding VA records, at least from the date of claim in February 1997 to the present time, are obtained and associated with his physical VA claims folder and/or his Virtual VA file.  The Board is particularly interested in records of any PFTs conducted at the VA Medical Center (VAMC) in Kansas City, Missouri in 2001 and 2003.  

3.  The RO should obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Board reiterates that, as SSA records were previously obtained and associated with the Veteran's VA claims file, only procedural and medical records dated after December 1995 would be necessary.  

4.  Upon completion of the above development, the Veteran should be afforded a VA respiratory examination to determine the current status of his service-connected COPD.  The claims file, and a copy of this remand, must be made available to the examiner for review as part of the examination process.  A notation to the effect that this review has taken place should be made in the evaluation report.  

All indicated studies, tests, and evaluations deemed necessary by the examiner, including a PFT, should be performed and the results must be included in the examination report.  

In addition, the examiner should address the maximum exercise capacity (in terms of ml/kg/min oxygen consumption) with any cardiac or respiratory limitation and should discuss any cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by echo or cardiac catheterization); episode(s) of acute respiratory failure; and the need for outpatient oxygen therapy.  Also, the examiner should opine as to the effect of the Veteran's service-connected COPD on his ability to obtain and maintain substantially gainful employment.  A complete rationale should be provided for any opinions expressed.
5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the case should be returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


